ON PETITION FOR REHEARING.
It is claimed by appellant that the act upon which the indictment was founded is unconstitutional, for the reason that the statute embraces more than one subject and matters 17.  connected therewith. The title of the act of 1917, which was amended in 1921, is: "An act defining the crime of vehicle taking and providing a penalty therefor." The subject of the amended act is vehicle taking, and said act embraces only one subject, although there are different parts of same, any one of which constitutes the crime. The act is not violative of Art. 4, § 19 of the state Constitution.
Appellant still insists that the court lost jurisdiction of this cause, for the reason that judgment was not rendered and sentence pronounced during the February term of court, at 18.  which term the verdict of the jury was returned. Two months and two days elapsed from the time the verdict was returned until appellant was sentenced to prison. The February term of court began on the first Monday of February and continued as long as necessary. From the record, it cannot be told whether the Rush Circuit Court was in *Page 561 
session after April 17, as a part of that term. On May 3, the first day of the May term, a motion in arrest of judgment was filed, which was overruled on May 10. On that day, after the motion in arrest was overruled, a motion for a new trial, stating more than 60 causes therefor, was filed. This motion was overruled on June 19 and judgment was then rendered. Section 2234 Burns 1926 is in regard to the accused being sentenced when he pleads guilty, and does not apply here. In Warner v. State
(1924), 194 Ind. 426, 143 N.E. 288, cited by appellant, where it was held the court lost jurisdiction because of extraordinary delay, the defendant had entered a plea of guilty, and, pending the entry of judgment and sentence, was released upon his own recognizance for nearly a year and a half. The facts in that case are not similar to the facts here. In the instant case, there was no extraordinary delay in rendering judgment, and the court had jurisdiction of the defendant and of the cause when final proceedings were had.
Five other reasons assigned for a rehearing have been considered, and it is held that appellant is not entitled to a rehearing for any of the causes relied upon by him.
The petition for a rehearing is denied.